Mr. Presiding Justice Boggs delivered the opinion of the Court. The appellant company was engaged in the publication of a weekly and daily newspaper and doing job printing. Appellee was a typesetter in its employ, and a member of an organization called the Typographical Union. The company concluded to set type with machines lately invented for that purpose. - These machines are complicated and of delicate mechananism, and those operating them must have skill and experience. The Typographical Union formulated a code of rules for the government of operators on such machines, and those seeking to fit themselves for such positions, and the employers of such workmen. The appellant company adopted the code, and appellee began work for it as a “learner” on one of the typesetting machines; worked twenty-three days and was discharged. One of the rules of the Typographical Union, before referred to, is as follows: “ Fifth. Learners to be paid at the rate of eight dollars per week for day work, and nine dollars per week for night work, for the first thirty-six days’ work, after which they shall be paid as journeymen.” Appellee construed this rule to amount to a contract to employ him for the full period of thirty-six days, and brought suit to recover for the entire time. He prevailed, and the company appealed. The purpose of the rule was to fix the price to be paid “ learners,” the period of time during which operators should be deemed “learners,” and when one who began as a “ learner ” should be recognized as a journeyman, and become entitled to receive a journeyman’s wages. The rule, as we construe it, had no effect to fix the period or term of employment of either learners or journeymen. Therefore the judgment must be and is reversed and the cause remanded.